Citation Nr: 0504597	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status post excision of 
left heel hyperkeratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to July 1991.  He had service in the Southwest Asia theater 
of operations from November 17, 1990, to April 6, 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision, in which the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for status post excision of left heel 
hyperkeratosis.  The veteran appealed this determination and 
in June 2004, the Board reopened the claim and remanded it 
for additional development.  The claim for service 
connection, on the merits, has now returned for adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence is that the veteran 
clearly and unmistakably had a preexisting left heel 
condition which increased in severity during active duty; it 
is not obvious or manifest that this increase was due to the 
natural progress of the disability.

2.  The veteran has been currently diagnosed as having left 
heel hyperkeratosis.


CONCLUSION OF LAW

Service connection for status post excision of left heel 
hyperkeratosis is warranted.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a). 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service. 38 C.F.R. § 
3.303(b).  The veteran may also establish service connection 
if all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Service medical records from the veteran's active duty 
reflect that he sought outpatient treatment for a planter's 
wart on his left foot in early October 1990.  Examination 
revealed a recurrent hyperkeratotic lesion on his left heel.  
A referral for a radiological consultation noted that the 
condition had been present for a year and a half, and was 
well circumscribed.  An x-ray of the left heel was within 
normal limits.  The hyperkeratotic skin was shaved, the core 
was partially removed, and medication was administered.  The 
veteran returned for outpatient treatment later in October 
1990, when an examination revealed an irritated and centrally 
depressed area on his left heel with recurrent pain, status 
post removal of keratitic material and central core.

In April 1991, the veteran was hospitalized after complaining 
of a six-month history of a "deep hole" in the back of his 
left heel.  Examination revealed a profound ulceration 
lesion, which was eventually measured at 1/4 of an inch in 
depth.  There was no drainage and an x-ray revealed no sign 
of osteophytes.  However, the veteran ultimately was air 
evacuated from Saudi Arabia and underwent surgical excision 
of the lesion.  A May 1991 follow-up examination revealed 
fibrous exudate tightly bound to the base of the lesion site, 
but there was no erythema, edema, ulcer, dysplasia, drainage, 
or malignancy.  Subsequently in May 1991, the wound appeared 
healed and although he was given a physical profile, the 
veteran could place weight on his foot (wearing tennis 
shoes).  He was subsequently cleared for release from active 
duty.  

Post-service medical records reflect outpatient treatment 
from November 1991 through April 1993 for left heel symptoms 
(including pain) and includes references to heel spur 
syndrome with severe skin lesion.  At a December 1992 VA 
examination, the veteran reported that since service he 
continued to have difficulty walking with boots or putting 
pressure on his left heel.  Examination revealed an extra 
growth in the left heel slightly medial to the insertion of 
the Achilles' tendon to the calcaneous.  It was hard, boney, 
and very tender to the touch.  A well-healed surgical scar 
was also noted.  The veteran favored his left heel while 
walking.  An x-ray of the left calcaneous revealed no bone or 
joint abnormality.  The impression was an old injury to the 
left leg and foot.    

At an August 2004 VA examination, the veteran recounted his 
relevant service history and continued to complain of heel 
pain.  Examination revealed a 2 x 2 cm. raised hyperkeratotic 
lesion on the posterior aspect of the left heel.  There was a 
cutaneous core and a vertical skin defect.  The lesion was 
exquisitely tender.  Although x-rays of the ankle and foot 
revealed no cortical destruction, osteomyelitis, or 
inflammatory or degenerative processes, the veteran was 
nevertheless diagnosed as having a hyperkeratotic lesion of 
the left heel.  The VA examiner concluded that the heel 
condition preexisted the veteran's military service, but then 
(inexplicably) stated that no documentation could be found 
that his condition was worsened or was aggravated by active 
duty.     

At its core, the evidence in this case reveals that the 
veteran had a preexisting heel condition for which he sought 
initial outpatient treatment shortly after entering active 
duty.  The condition obviously worsened several months later, 
as reflected by the need for air evacuation and surgery.  The 
veteran continued to complain of left heel symptoms during 
the remainder of his brief period of active duty.  Since 
discharge, he has continued to complain of and seek treatment 
for a left heel condition which has been clinically diagnosed 
as recently as August 2004.  To the extent there is doubt in 
this case, its benefit must be given to the veteran.  38 
U.S.C.A. § 5107.  Service connection for status post excision 
of left heel hyperkeratosis is therefore warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

ORDER

Service connection for status post excision of left heel 
hyperkeratosis is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


